COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


MELVIN K. BLACKEN
                                             MEMORANDUM OPINION*
v.   Record No. 0106-99-1                         PER CURIAM
                                                JUNE 15, 1999
NEWPORT NEWS SHIPBUILDING
 AND DRY DOCK COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (John H. Klein; Montagna, Klein & Camden,
             L.L.P., on brief), for appellant.

             (Christopher R. Hedrick; Mason & Mason, P.C.,
             on brief), for appellee.


     Melvin K. Blacken (claimant) contends that the Workers'

Compensation Commission (commission) erred in denying his

change-in-condition application seeking an award of temporary

total disability benefits beginning March 3, 1997 on the ground

that he failed to reasonably market his residual work capacity.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27.

     A claimant who is released to light-duty work must prove that

he has made a reasonable effort to market his remaining work

capacity during any period for which disability benefits are


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
sought.    See Washington Metro. Area Transit Auth. v. Harrison, 228

Va. 598, 601, 324 S.E.2d 654, 655 (1985).    What constitutes a

reasonable marketing effort is determined by the facts and

circumstances of each case.   See Great Atl. & Pac. Tea Co. v.

Bateman, 4 Va. App. 459, 464, 359 S.E.2d 98, 100 (1987).

When reviewing the commission's denial of disability benefits, we

view the evidence in the light most favorable to the employer, as

the prevailing party below.   See National Linen Serv. v. McGuinn,

8 Va. App. 267, 270, 380 S.E.2d 31, 32 (1989).   Unless we can say

that claimant's evidence as a matter of law proved that he

reasonably marketed his residual work capacity, the commission's

finding is conclusive and binding upon us.   See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant's application, the commission found as

follows:

            Blacken retired from the employer in March
            1997. Although he looked for work between
            March and August 1997, once he started
            receiving his social security disability
            benefits in August 1997, the claimant
            stopped looking for employment and did not
            resume his efforts to find employment again
            until January 1998. Furthermore, of the
            places of employment the claimant personally
            visited, none were hiring, and the claimant
            admitted that only two of the positions fit
            within his physical restrictions. . . .

            The claimant also impermissibly restricted
            the geographical area of his job search.
            Although claimant commuted to work for
            twenty-four years to Newport News, the
            claimant restricted his job search to areas


                                - 2 -
             close to his residence and did not look for
             work in Newport News.

     A claimant does not meet his burden of proving that he made

reasonable efforts to market his residual work capacity where he

confines his job search to work for which he is not qualified by

education, experience, or physical limitations.     See Bateman, 4

Va. App. at 467-68, 359 S.E.2d at 102-03.    "'[T]he effort to

seek employment will not be deemed reasonable if the claimant

places undue limitations on the kind of work he will accept,

including limitations not justified by the character of his

impairment.'"     Id. at 467, 359 S.E.2d at 102 (quoting 2

A. Larson, Workmen's Compensation Law § 57.61(d) (1987)).

     Here, the evidence established that claimant confined his

marketing effort almost exclusively to jobs that were not within

his physical limitations.    Claimant admitted that his job search

included only two jobs for which he believed he was physically

qualified.    Claimant made little or no effort to secure a

sedentary job within his limitations.    He also admitted that all

of the positions for which he applied were not hiring.       In

addition, claimant confined his job search to the Mathews and

Gloucester geographical areas, when he had worked in Newport

News for at least twenty-four years.     He admitted he had made no

attempt to secure work in the Newport News area, although his

ability to drive had not been restricted.    The record contains




                                 - 3 -
no reasonable explanation for why claimant limited his job

search in these respects.

     Under the facts and circumstances of this case, we cannot

say as a matter of law that claimant's evidence sustained his

burden of proving that he made a good faith, reasonable effort

to market his residual work capacity.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -